department of the treasury wit q4t yaqys-en ot internal_revenue_service washington d c date oct op d t contact person id number telephone number employer_identification_number dear sir or madam this is in reply to your letter of date as amended by your letter of date concerning the impact funding certain research activities will have on your tax exempt status under sec_50l c of the internal_revenue_code and requesting approval of your grant making procedures as required by sec_4945 of the code you have been recognized as exempt under sec_501 c of the code and are a private_foundation within the meaning of sec_509 you were established to engage in research in the natural and physical sciences and to further research in religion including comparative religion you are primarily interested in the fields of parapsychology and metaphysics your activities involve directly engaging in research activities making grants to facilitate certain research activities and providing scholarships or fellowships to assist others in engaging in such research or studying in the fields of natural and physical sciences comparative religion and similar courses you have indicated that some of the research performed for you will be done by the son and daughter-in-law of your founder the founder his son and his daughter-in-law are members of your board_of advisors which appears to control all your activities including selecting grant recipients you represent that all these individuals have extensive experience in the field of parapsychology you propose to advance them the money needed to make research trips related to your field of study the monies will be used for paying for the costs of transportation lodging food and certain incidental_expenses they may incur on these research trips you have represented that the expenses you expect them to incur will not be excessive you have also requested advance approval of your procedures for making certain grants to individuals you have represented that grant recipients will be selected on an objective and nondiscriminatory basis from a large pool of potential applicants as indicated in your letter of date you intend to make grants to facilitate research activities to provide scholarships or fellowship for students to study and to make grants to ministers and religious leaders to support teaching that is inclusive of parapsychology grants used for study on a subject identified by you or to produce a book or report on a topic that will help you accomplish your charitable purposes your proposed procedures include steps to the grants you propose to provide include fellowship re a recover jeopardized grants and you will maintain detailed records regarding the grants you will make these records will include i all information secured to evaluate the qualification of potential grantees ii identification of grantees including names addresses and any relationship to member of the board_of trustees iii the amount and purpose of each grant iv reports and other information received from grantees relating to the foundation’s supervision of the grants or investigation of jeopardized grants you have represented that grants will not be made available to relatives of your trustees you have represented that you have not made any grants to individuals as amended by your letter of july you have requested the following rulings that payments to disqualified persons for research and educationa activities will not be a per se violation that would jeopardize your status under sec_501 c of the code or cause it to be subject_to the excise_tax imposed by sec_4941 of the code and that your procedures for making grants to facilitate research activities to provide scholarships or fellowships for students to study and grants to ministers and religious leaders to support teaching that is inclusive of parapsychology satisfy the requirements of sec_4945 g and will not be taxable_expenditures within the meaning of sec_4945 sec_50l c of the code exempts from federal_income_tax organization organized and operated exclusively for charitable or educational_purposes sec_1 c -i a l of the income_tax regulations states that in order to be exempt as an organization described in sec_50l c of the code an organization must be both organized and operated exclusively for one or more purposes specified in that section if an organization does not meet either the organizational or the operational_test it is not exempt sec_1 50l c -i d ihii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is not organized or operated sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_50i c is a private_foundation and subject_to the excise_taxes of chapter sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d i of the code defines self-dealing as including a sale_or_exchange of property or the extension of credit between a foundation and a disqualified_person whether done directly or indirectly re sec_53 d -2 c of the foundation and similar excise_tax regulations provides that except as provided in subparagraphs and of this paragraph the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing sec_53 d -3 c of the regulations provides that in general the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive sec_4945 of the internal_revenue_code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 d provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 g of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_417 and is used for study at an educational_organization described in sec_170 ii it sec_4945 g of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee it sec_53_4945-4 a ii of the income_tax regulations concerns grants made for sec_4945 purposes described in sec_4945 of the code and the grant otherwise meets the requirements of sec_4945 such grant shall not be treated as a taxable_expenditure even if fellowship_grant that is not excludable from income under sec_117 it provides in part that if a grant is made to an individual for a purpose it is a scholarship or sec_53_4945-4 of the regulations sets forth standards for determining whether grants to individuals awarded under sec_4945 of the code are made on an objective and nondiscriminatory basis sec_4946 a i defines the term disqualified persons with respect to a private_foundation as including a substantial_contributor to the foundation and a foundation_manager it also includes a member_of_the_family of any individual described above sec_4946 defines the term foundation_manager as including an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation re sec_4946 states that the term a member_of_the_family of a disqualified_person includes the spouse children of and grandchildren of a disqualified_person the information submitted establishes that you are a private_foundation and intend to engage in a program of making gifts and grants to individuals to engage in research for you or to enter into study programs in your field of expertise you also expect that some research will be engaged in by two members of your advisory board these individuals are considered disqualified persons because of their relationship to your founder and or because of the powers and responsibilities they have regarding your activities as a general_rule an organization may pay reasonable_compensation to individuals performing services for it without jeopardizing its tax exempt status under sec_50i c of the code similarly sec_53 c i of the regulations provides that even paying salaries or making advances to disqualified persons as defined in sec_4946 a i may be permissible however such payments must be reasonable and determining the reasonableness of compensation is question of fact and it is generally not possible to make a determination in such matters until after the expenses have been incurred therefore we are unable to rule whether the compensation you may pay your founder’s son or daughter in law will either jeopardize you status as an organization described in sec_50l c or be an act of self-dealing within in the meaning of sec_4941 of the code however it is clear under the law that paying compensation or advancing expenses to individuals who are disqualified persons will not per se jeopardize your status as an organization described in section sol c or be an act of self-dealing within the meaning of sec_4941 a in addition based upon the information you submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your procedures in the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code furthermore we have given consideration to your generai grant-making procedures under sec_4945 of the code based on the information submitted and assuming your grant program wil be conducted as proposed with a view to providing objectivity and nondiscrimination in awarding grants we have determined that your procedures in awarding general research grants and grants to ministers and religious leaders to support religious teaching that is inclusive of parapsychology describe by you as teaching grants comply with the requirements of sec_4945 g and that grants made according to these procedures will not be taxable_expenditures within the meaning of sec_4945 this ruling is conditioned on the understanding that there will be no material_change in the is based it facts upon which it is further conditioned on the premise that no grants will be awarded to your organization‘s creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of section za re g of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service accordingly based on the information submitted and the representations you have made we have concluded that that payments to disqualified persons for research and educational activities will not be a per se violation that would jeopardize your status under sec_501 of the code or cause it to be subject_to the excise_tax imposed by sec_4941 of the code and that your procedures for making grants to facilitate research activities to provide scholarships or fellowships for students to study and grants to ministers and religious leaders to support teaching that is inclusive of parapsychology satisfy the requirements of sec_4945 of the code and will not be taxable_expenditures within the meaning of sec_4945 this ruling is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as precedent we are informing your key district_director of this ruling because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact your key district_director for other matters including questions incerely d gan - and x iets garland a carter chief exempt_organizations technical branch
